 

Exhibit 10.23

 

PERFORMANCE UNIT AWARD AGREEMENT

UNDER THE SAIA, INC.

2018 OMNIBUS INCENTIVE PLAN

THIS AWARD AGREEMENT (the “Agreement”) is made and entered into as of
[______], 2019 (the “Date of Grant”), by and between Saia, Inc. (the “Company”),
and [________] (“Employee”).

WITNESSETH:

WHEREAS, the Board of Directors of the Company (the “Board of Directors”) has
adopted and the stockholders of the Company have approved the Company’s 2018
Omnibus Incentive Plan (the “Plan”), pursuant to which performance unit awards
may be granted to employees of the Company and its subsidiaries; and

WHEREAS, the Company desires to grant to Employee a performance unit award under
the terms of the Plan.

NOW, THEREFORE, pursuant to the Plan, the Company and Employee agree as follows:

1.Grant of Award.  Pursuant to action of the Committee (as hereinafter defined),
the Company grants to Employee the performance unit award described in this
Award Agreement (the “Award” or “Performance Unit Award”).

2.Award Subject to Plan.  This Award is granted under and is expressly subject
to all the terms and provisions of the Plan, which terms are incorporated herein
by reference.  The committee referred to in Section 5 of the Plan (“Committee”)
has been appointed by the Board of Directors, and designated by it, as the
Committee to make awards.

3.Performance Period.  The performance period for the Performance Unit Award is
the three (3) year period commencing January 1, 2019 and ending December 31,
2021 (the “Performance Period”).

4.Performance Unit Award.

(a)General.  Employee’s Performance Unit Award opportunity for the Performance
Period is the right to receive from 0% to 200% of [___] shares of the common
stock, par value $0.001 per share, of the Company (the “Target Incentive”).

(b)Amount of Target Incentive Payable to Employee for the Performance
Period.  The amount of the Target Incentive payable to Employee for the
Performance Period will be based upon the percentile rank of the Company’s
“Total Stockholder Return” (as defined in Section 5 below) relative to the Total
Stockholder Return of the “Peer Companies” (as defined in Section 6 below) over
the Performance Period, as follows:

 



12426585

--------------------------------------------------------------------------------

 

If the Company's Total Stockholder Return   Over The Performance Period As
Compared to Peer Companies

Then the Percentage of Target Incentive

Payable to Employee is

Is at the 75th percentile or higher

200%

Is at the 50th percentile

100%

Is at the 25th percentile

25%

Is below the 25th percentile

0%

 

At the end of the Performance Period, the percentile rank of the Company’s Total
Stockholder Return will be calculated. Any Peer Company that is no longer
publicly traded shall be excluded from this calculation.  The payout associated
with the Company’s percentile rank will be based on the chart above with payouts
interpolated for performance between the 25th and 50th percentile and the 50th
and 75th percentile.  Notwithstanding the foregoing, if the Company has a
negative Total Stockholder Return for the Performance Period, then the
percentage of Target Incentive payable to Employee for the Performance Period
shall be reduced in half from the amount otherwise payable hereunder (if
any).  In no event will the Committee have discretion to increase the amounts
payable hereunder.

(c)Payment of Performance Unit Award for the Performance Period.  Subject to
early termination of this Award Agreement pursuant to Section 8 below, as soon
as practicable following the end of the Performance Period and the determination
of the Company’s Total Stockholder Return as compared to the Total Stockholder
Return of the Peer Companies over the Performance Period, and in any event, no
later than 2 ½ months after the end of the Performance Period, the Company will
deliver to Employee certificate(s) evidencing the shares of common stock of the
Company representing the percentage of the Target Incentive earned by Employee
hereunder, if any, as determined pursuant to Section 4(b) above.  Prior to the
issuance to Employee of certificate(s) for shares of common stock earned under
this Agreement, if any, Employee shall have no rights as a stockholder of the
Company (including without limitation, the right to payment of dividends or the
right to vote) with respect to shares represented by the Performance Unit
Award.  Notwithstanding anything else to the contrary provided herein, the
Company shall not be obligated to issue any certificate representing the shares
to be delivered pursuant to this Agreement, unless and until the Company is
advised by its counsel that the issuance and delivery of such certificate is in
compliance with applicable laws and regulations.

5.Total Stockholder Return.  Total Stockholder Return with respect to the
Company and each Peer Company means the increase (if any) in the fair market
value of common stock of the Company and such Peer Company, assuming
reinvestment of dividends, over the Performance Period.  The measurement of
change in fair market value over the Performance Period shall be based on the
average closing prices of the common stock for the last 60 trading days
preceding January 1, 2019 and the last 60 trading days preceding the end of the
Performance Period, assuming reinvestment of dividends in common stock.

6.Peer Companies. The Peer Companies are the following:  Air Transport Services
Group, Inc., Arcbest Corporation, Celadon Group, Inc., C.H. Robinson Worldwide,
Inc., Covenant Transport, Inc., Echo Global Logistics, Inc., FedEx Corp.,
Forward Air Corporation, Genesee & Wyoming Inc., Heartland Express Inc., Hub
Group, Inc., J. B. Hunt Transport Services,

12426585

2

 

--------------------------------------------------------------------------------

 

Inc., Kansas City Southern, Kirby Corporation, Knight-Swift Transportation
Holdings Inc., Landstar System, Inc., Marten Transport, Ltd., Old Dominion
Freight Line, Inc., P.A.M. Transportation Services, Inc., Roadrunner
Transportation Services, Inc., Ryder System, Inc., United Parcel Service, Inc.,
Universal Logistics Holdings, Inc., USA Truck, Inc., Werner Enterprises, Inc.,
XPO Logistics, Inc. and YRC Worldwide Inc.

7.Termination of Employment.

(a)Except as set forth in subsection (b), this Award Agreement will terminate
and be of no further force or effect on the date that Employee is no longer
employed by the Company or any of its subsidiaries; provided, however, if the
Employee is involuntarily terminated other than for Cause (as defined in the
Plan), or terminates employment due to death, Total Disability (as defined in
the Plan) or Retirement (as defined below), after at least 50% of the
Performance Period has elapsed, Employee shall be entitled to a pro rata portion
of the Performance Unit Award determined pursuant to Section 4(b) above, payable
in accordance with the terms of Section 4(c).

(b)Subject to Section 9, Employee will be entitled to receive any Performance
Unit Award payable under Section 4 of this Award Agreement if Employee’s
employment terminates after the Performance Period but before Employee’s receipt
of such Performance Unit Award payment for the Performance Period, except in the
event of a termination for Cause in which case no Award shall be payable.

(c)For purposes of this Agreement “Retirement” shall mean the voluntary
termination of employment by Employee by reason of retirement at or after age
55.  The determination of whether a particular termination of employment
qualifies as Retirement shall be made in the sole discretion of the Committee.

8.Change in Control.  In the event of a Change in Control (as defined in the
Plan) during the Performance Period, then upon the effectiveness of such Change
in Control, this Award Agreement will terminate and be of no further force and
effect and the Employee shall receive the percentage of the Target Incentive
based on Total Stockholder Return of the Company and each Peer Company
calculated as of the date of such Change in Control, prorated to reflect the
actual number of months of service from the commencement of the Performance
Period to the date of such Change in Control.  Contemporaneously with the Change
in Control, the Company will deliver to Employee certificate(s) evidencing the
shares of common stock of the Company representing the percentage of the Target
Incentive earned by Employee hereunder, if any.

9.Forfeiture.  Employee acknowledges and agrees that the Award granted hereunder
is subject to the terms of the Saia, Inc. Executive Incentive Compensation
Recovery Policy adopted by the Board of Directors on December 7, 2018, a copy of
which was provided to Employee contemporaneously with this Agreement, and is
subject to any additional obligations as may be required by law, including
without limitation, Section 304 of the Sarbanes-Oxley Act of 2002.  Employee
further acknowledges and agrees that the Board of Directors may amend or modify
such compensation recovery policy at any time or may adopt a new policy
replacing or supplementing such policy and that any such policy or policies
shall be binding on Employee and the Award granted hereunder.

12426585

3

 

--------------------------------------------------------------------------------

 

10.Tax Withholding. Employee shall pay, or make arrangements acceptable to the
Company for the payment of, any and all federal, state, and local tax
withholding that in the opinion of the Company is required by law.  For the
avoidance of doubt, the Employee shall be entitled to satisfy any tax
withholding obligations hereunder through an election to have shares of common
stock of the Company withheld from any payments under this Agreement.  Unless
Employee satisfies any such tax withholding obligation by paying the amount in
cash, by check, stock withholding, or by other arrangements acceptable to the
Company, the Company shall withhold a portion of the Performance Unit Award
equal to the tax withholding obligation.  Any share withholding pursuant to this
Section 10 is intended to be exempt from Section 16(b) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), pursuant to Rule 16b-3(e)
under the Exchange Act.

11.Non‑Transferability.  Employee shall not sell, transfer, assign, pledge, or
otherwise encumber or dispose of the Performance Unit Award (or any rights
hereunder) nor sell, transfer, assign, pledge or otherwise encumber or dispose
of any of the shares of common stock issuable under this Agreement prior to the
delivery to Employee of certificates for shares of common stock payable pursuant
to Section 4(c) or Section 8.

12.Definitions; Copy of Plan.  To the extent not specifically defined in this
Award Agreement, all capitalized terms used in this Award Agreement will have
the same meanings ascribed to them in the Plan.  By signing this Award
Agreement, Employee acknowledges receipt of a copy of the Plan.

13.Committee Administration. The Committee shall have the sole responsibility
for construing and interpreting this Agreement, and for resolving all questions
arising hereunder.  Any decision or action taken by the Committee arising out
of, or in connection with, the construction, administration, interpretation or
effect of this Agreement shall be conclusive and binding upon all persons.

14.Adjustment for Changes in Capitalization.  In the event the Committee shall
determine that any recapitalization, reorganization, merger, consolidation,
spin-off, combination, repurchase or share exchange, stock split or stock
dividend or other similar corporate transaction or event affects the shares of
common stock of the Company such that an adjustment is appropriate in order to
prevent dilution or enlargement of the rights of Employee, then the Committee
shall make such adjustments in the number and kind of shares under this
Agreement as the Committee shall deem appropriate, and all such adjustments
shall be conclusive.

15.Stock Ownership Guidelines.  Employee acknowledges that the Board of
Directors has adopted Stock Ownership Guidelines applicable to certain officers
of the Company and such Guidelines may be modified or amended in whole or in
part at any time.

16.Choice of Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to the
principles of conflicts of law which might otherwise apply.  The parties hereto
irrevocably submit to the jurisdiction of the Delaware Court of Chancery (or, if
such court declines to accept jurisdiction, any state or federal court sitting
in or for New Castle County, Delaware) with respect to any dispute arising out
of or relating to this Agreement, and each party irrevocably agrees that all
claims in respect of such dispute or proceeding shall be heard and determined in
such courts.  The parties hereto hereby irrevocably waive, to the

12426585

4

 

--------------------------------------------------------------------------------

 

fullest extent permitted by law, any objection which they may now or hereafter
have to the venue of any dispute arising out of or relating to this Agreement
brought in such court or any defense of inconvenient forum for the maintenance
of such dispute or proceeding.  Each party hereto agrees that a judgment in any
such dispute may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Each party hereto hereby irrevocably and
unconditionally waives, to the fullest extent permitted by law, any right it may
have to a trial by jury in respect of any litigation as between the parties
directly or indirectly arising out of, under or in connection with this
Agreement or the transactions contemplated hereby or disputes relating
hereto.  Each of the parties hereto (a) certifies that no representative, agent
or attorney of the other party has represented, expressly or otherwise, that
such other party would not, in the event of litigation, seek to enforce the
foregoing waivers and (b) acknowledges that it and the other parties have been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications contained in this Section 16.

17.Entire Agreement; Amendments.  Except as provided in the Plan and as
otherwise expressly set forth herein, no modification, amendment or waiver of
any of the provisions of this Agreement shall be effective unless in writing
specifically referring hereto, and signed by the parties hereto.  This Agreement
supersedes all prior agreements and understandings between Employee and the
Company to the extent that any such agreements or understandings conflict with
the terms of this Agreement.

IN WITNESS WHEREOF, the Company and Employee have executed this Award Agreement
as of the Date of Grant.

 

 

 

SAIA, INC.

 

 

 

 

 

 

By

 

 

 

 

Richard D. O’Dell

 

 

 

Chief Executive Officer

 

 

 

 

ATTEST:

 

 

 

 

 

 

 

Frederick J. Holzgrefe, III

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

[____________], Employee

 

12426585

5

 